DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1, 8 and 15 recites the limitation "[".  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapshina et al. (hereinafter Lapshina) (10,789,943).
Regarding claim 1:  The structural elements of apparatus claim 8 perform all of the steps of method claim 1.  Thus, claim 1 is rejected for the same reasons discussed in the rejection of claim 8. 
Regarding claim 8:  Lapshina discloses a processor (Fig. 2, natural language processor 212) executing instructions stored in a memory device; wherein the processor (Fig. 2, natural language processor 212):  receives results of a simulated intent labeling effort of a dataset comprising utterances of interactive dialog sessions between agents and clients for a given product or service (FIG. 2A depicts the Proxy and recognition services 206 with more detail on the relationships between the Dialog Manager 216, dialog state (DSID) 232, and intents 234. Often there are thousands of utterances as part of an LTM process 222 for a specific model. The HI Judge will have to potentially evaluate thousands of utterances. Models improve with better accuracy, as number of utterances increases and the utterances are evaluated by the Judge process. The HI Judge's time is expensive, not only in monetary cost, but also in elapsed time to perform this task across potentially thousands of models for DSIDs. Thus, it is preferable to reduce, or ideally to eliminate, the number of utterances that need to be evaluated by the HI Judge. However, as the numbers of utterances evaluated by the HI Judge are reduced, the measurement of the error rate, the setting of a Threshold, and the "rejection rate" within a particular range of accuracy, using prior methods, become more difficult. In the normal utterance path in the Proxy 206, utterances go to one or more ASRs (models); the ASRs provide text to one or more NLPs (models) that output an intent for the utterances; then Confidence Scores 226 are calculated for the resulting recognition, and if below the Threshold, the transcription from or intent selection from HI are used. One path through the Proxy is when the utterance goes directly to one or more HI 208, where instead of classifying an intent through the GUI, the HI transcribes the utterance or an approximation of the utterance. Then the transcribed utterance 213, goes 
Regarding claim 15:  Arguments analogous to those stated in the rejection of claim 8 are applicable.  A computer program product comprising a non-transitory computer-readable storage medium  is inherently taught as evidenced by natural language processor 212 and various memories stored therein.
Allowable Subject Matter
Claims 2-7, 9-14 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664